DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4 and 6-19 are pending.
Claims 5, 20-37 and 39-80 are cancelled.
Claim 38 is further withdrawn from consideration.The provisional nonstatutory double patenting rejection of claim 1 over claim 1 of copending Application No.16/495,403 is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 8-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (WO2018016668).
claim 1, Seo teaches an apparatus for making a stereolithographic object, the apparatus comprising: 
a platform (molding plate 600; Figure 2) for making the stereolithographic object thereon (“molding plate coupled to the horizontal supporter and disposed so as to be elevated above the resin storage unit, wherein a three-dimensional structure is molded at the lower part thereof”- see Abstract) and a material receiving surface (bottom of the resin storage part 100- see pg. 5 line 9-10) spaced apart by a distance from the platform (see platform positioned a distance from material receiving surface in Figure 1), wherein when the apparatus is in use a material for making the stereolithographic object is disposed between the platform and the material receiving surface (“A molding plate coupled to the horizontal support and disposed to ascend and descend above the resin storage unit, and having a three-dimensional structure formed thereon”- see pg. 7 line 3-4); 
a positioner (upright supporter 300; Figure 1 and 2) operationally coupled to at least one of the platform (“upright support 300 is formed vertically to provide a path for lifting and lowering the molding plate 600 attached to the horizontal support 400”- see pg. 4 line 21-22) and the material receiving surface, and operable to change the distance between the platform and the material receiving surface (“the control unit 800, when lowering the horizontal support 400 coupled to the molding plate 600 to the first position (B) at the top”- see pg. 6 line 23-24); 
a force sensing system (force sensor 700 ; Figure 2) configured to generate force information indicative of a force transmitted between the platform and the material receiving surface (“beam structure 710… easily deformed by the force transmitted through the molding plate 600… The controller 800 may receive an electric signal from the piezoresistive layer 720, 
a control system (control unit 800) arranged to generate distance information indicative of the distance between the platform and the material receiving surface using the force information (“control unit 800 intermittently lowers the horizontal supporter 400 by about 20 μm, and an electrical signal input from the force sensor 700 is applied between each drop. In operation S800, a predetermined… value corresponding to the bottom of the molding plate 600 may be determined. If the control unit 800 determines that the bottom of the molding plate 600 does not reach the origin A by the electric signal input from the force sensor 700 (S900), the control unit 800 includes the horizontal support 400”- see pg. 6 line 30-35); 
wherein the control system is configured to generate the distance information (“an autoleveling function to automatically find the origin by using a precision force sensor”- see pg. 3 line 19) by correcting for a distance information error (“If the control unit 800 determines that the force applied to the force sensor 700 is not in the normal range, immediately stops the lowering operation of the horizontal support 400 coupled with the molding plate 600, and performs operation error processing”- see pg. 6 line 12-14) caused by deformation resulting from the force (“controller 800 may receive various electrical signals generated from the piezoresistive layer 720 in response to the degree of deformation of the beam structure 710 to determine various states of the 3D printer”- see pg. 5 line 42-44).
claim 2, Seo teaches the apparatus of claim 1 wherein the control system is configured to control the positioner using the distance information (“If the control unit 800 determines that the force applied to the force sensor 700 is not in the normal range, immediately stops the lowering operation of the horizontal support 400 coupled with the molding plate 600”- see pg. 6 line 12-14).  
Regarding claim 3, Seo teaches the apparatus of claim 2 wherein the control system is configured to control the positioner to reduce the distance between the platform and the material receiving surface using the distance information (“when the control unit 800 determines that the force applied to the force sensor 700 falls within the normal range, the driving unit 500 is controlled to be coupled with the molding plate 600 stopped at the first position B. FIG. The horizontal support 400 is lowered to the origin A (S700)” pg. 6 line 21-23).  
Regarding claim 6, Seo teaches the apparatus of claim 1 comprising at least one member (horizontal support 400; Figure 2) operationally coupled to the platform (“Molding plate 600 is coupled to the horizontal support 400”- see pg. 4 line 33), the distance information error being caused by deformation of at least one member by the force (“horizontal supporter 400 may include a front flow part 410 and a rear fixing part 420 which are housings separated from each other… controller 800 may receive various electrical signals generated from the piezoresistive layer 720 in response to the degree of deformation of the beam structure 710 to determine various states of the 3D printer”; see pg. 5 line 4-5 and 42-44; 710 in 410 and 420 in Figure 4).  
Regarding claim 8, Seo teaches the apparatus of claim 1, comprising memory in which is stored distance error correction information (“an electrical signal generated by the 
Regarding claim 9, Seo teaches the apparatus of claim 8 wherein the control system is configured to execute a method for generating the distance error correction information (see S100-S800 in Figure 5; “three-dimensional printer having a molding plate origin adjustment device that can accurately move the molding plate to the start position when outputting the three-dimensional structure”- see pg. 2 line 4-5).  
Regarding claim 10, Seo teaches the apparatus of claim 9 wherein the control system is configured to execute a method for empirically generating the distance error correction information (“electrical signal generated by the piezoresistive layer 720. The calculated value is stored (S100)… the controller 800 may receive an electric signal generated from the piezoresistive layer 720 and determine whether a force applied to the force sensor 700 is in a normal range (S500) If the control unit 800 determines that the force applied to the force sensor 700 is not in the normal range, immediately stops the lowering operation of the horizontal support 400 coupled with the molding plate 600, and performs operation error processing (S600)”- see pg. 5 line 50-51 and pg. 6 line 10-14).
Regarding claim 11, Seo teaches the apparatus of claim 10 wherein the method comprises the steps of: engaging the platform with a stop (“the controller 800 may determine whether the molding plate 600 is in contact with the bottom of the resin storage part 100 according to the calculated value”- see pg. 5 line 32-33); and generating force information 
Regarding claim 12, Seo teaches the apparatus of claim 11 wherein the force sensing system is used to generate the force information indicative of the force transmitted between the platform and the stop (“If the control unit 800 determines that the bottom of the molding plate 600 does not reach the origin A by the electric signal input from the force sensor 700 (S900), the control unit 800 includes the horizontal support 400”-see pg. 6 line 34-36 and A at stop or bottom of surface of the reservoir in Figure 1 and 2).
Regarding claim 13, Seo teaches the apparatus of claim 1 comprising a limb (horizontal support 400; Figure 2) attaching the platform to the positioner (see 400 attaching 600 to 300 in Figure 2), wherein at least part of the force is transmitted via the limb to the force sensing system (“force sensor 700 measures the force applied to the horizontal support”- see pg. 4 line 36).  
Regarding claim 14, Seo teaches the apparatus of by claim 13 wherein the force sensing system is operationally coupled to the limb (“force sensor 700 measures the force applied to the horizontal support”- see pg. 4 line 36).  
claim 15, Seo teaches the apparatus 
Regarding claim 18, Seo teaches the apparatus of claim 15 wherein the structure comprises a window (Abstract: lower part is made of a transparent material), and comprising a material solidifying radiation source configured to illuminate the material when so disposed with a material solidifying radiation through the window (Abstract: a light source for emitting light at the lower part of the resin storage unit).  
Regarding claim 19, Seo teaches the apparatus of claim 1, wherein the control system is configured to operate the positioner so that the distance information satisfies a distance condition (“an autoleveling function to automatically find the origin by using a precision force sensor… If the control unit 800 determines that the force applied to the force sensor 700 is not in the normal range, immediately stops the lowering operation of the horizontal support 400 coupled with the molding plate 600”- see pg. 3 line 19 and pg. 6 line 12-14).

Claim(s) 1, 4, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maalderink et al. (US20090289384).
claim 1, Maalderink teaches an apparatus (system 1) for making a stereolithographic object (tangible object 5), the apparatus comprising:
a platform (carrier platform 10) for making the stereolithographic object thereon (see 5 and 10 in Figure 1) and a material receiving surface (top side of the space 3) spaced apart by a distance from the platform (see space 3 in Figure 1), wherein in use a material for making the stereolithographic object is disposed between the platform and the material receiving surface ([0020] a liquid and transforming the liquid in the space 3 into a solid in a predetermined area of the space 3; see layer 50 in Figure1);
a positioner (actuator 8) operationally coupled to at least one of the platform and the material receiving surface ([0019] actuator 8 which can move the layer 50 relative to the reference platform 4 or vice versa), and operable to change the distance between the platform and the material receiving surface ([0019] carrier platform 10 can be moved upwards and/or the reference platform downwards, for example to separate the layer 50 from the reference platform 4);
a force sensing system (force sensor 9) configured to generate force information indicative of a force transmitted between the platform and the material receiving surface ([0021] force sensor can measure the force exerted on the reference platform 4 relative to the object 5); and
a control system (controller 7) arranged to generate distance information indicative of the distance between the platform and the material receiving surface using the force 
wherein the control system is configured to ([0032] comparator connected to the control input and to a memory) generate the distance information by correcting for a distance information error ([0032] comparator… in which a force threshold is stored) caused by deformation resulting from the force ([0032] keep the force acting on the object 5 below a damage threshold).
Regarding claim 4, Maalderink teaches the apparatus of claim 1 wherein the force comprises a material displacement force generated by the positioner for displacing a portion of the material when so disposed (([0026] once the force is determined to become below a reference value, e.g. zero., the separation may be terminated and the sub-process M may be started by the controller 7) and so reduce the distance between the platform and the material receiving surface ([0026] In the sub-process M, the reference platform 4 may be moved towards the formed layer, in order to set the width of the spacing 3 between the formed layer 50 and the reference platform 4 to a suitable value).
Regarding claim 8, Maalderink teaches the apparatus of claim 5, comprising memory in which is stored distance error correction information, which is used by the control system to correct the distance information error ([0032] comparator connected to the control input and 
Regarding claim 9, Maalderink teaches the apparatus of claim 8 wherein the control system is configured to execute a method for generating the distance error correction information ([0026] Once the force is determined to become below a reference value, e.g. zero., the separation may be terminated and the sub-process M may be started by the controller 7).
Regarding claim 11, Maalderink teaches the apparatus of claim 10 wherein the method comprises the steps of: engaging the platform with a stop (reference platform 4); and generating force information indicative of a force transmitted between the platform and the stop for each of a plurality of positioner positions ([0023] the controller 7 can control the production of the object 5 based on a determined value of the force exerted on the reference platform 4 and [0019] carrier platform 10 can be moved upwards and/or the reference platform downwards, for example to separate the layer 50 from the reference platform 4).
Regarding claim 12, Maalderink teaches the apparatus of claim 11 wherein the force sensing system is used to generate the force information indicative of the force transmitted between the platform and the stop ([0014] FIG. 2 schematically shows an example of a measurement of the forces between the reference platform and the object being formed during a cycle of forming a layer in a conventional apparatus).
claim 15, Maalderink teaches the apparatus of claim 1 comprising a structure (basin 2) supporting the material receiving surface (see 2 and 4 in Figure 1), wherein the force sensing system is operationally coupled to the structure (see force sensor 9 coupled to 4 in Figure 1).
Regarding claim 16, Maalderink teaches an apparatus defined by claim 15 wherein the force sensing system engages the structure to a chassis (anti -stick layer 40; see 40 in Figure 1).
Regarding claim 17, Maalderink teaches an apparatus defined by claim 15 wherein at least part of the force is transmitted via the structure to the force sensing system ([0024] force sensor can measure the force exerted on the reference platform 4 relative to the object).
Regarding claim 18, Maalderink teaches an apparatus defined by claim 15 wherein the structure comprises a window ([0036] reference platform 4 may include a window which is transparent to the radiation), and comprising a material solidifying radiation source (light source 60) configured to illuminate the material when so disposed with a material solidifying radiation through the window ([0036 light source 60 which can emit light which is projected in the space 3… light, or other radiation, to enter the space 3, the reference platform 4 may include a window which is transparent to the radiation).

Claim(s) 1, 6, 7 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troung et al. (US20200180215).
 claim 1, Troung teaches an apparatus (see Figure 1) for making a stereolithographic object (growing 3D object 31; Figure 1), the apparatus comprising:
a platform (carrier platform 15) for making the stereolithographic object thereon (see Figure 1) and a material receiving surface (window 12) spaced apart by a distance from the platform (see distance between window 12 and carrier platform 15 in Figure 1), wherein in use a material (polymerizable liquid 21) for making the stereolithographic object is disposed between the platform and the material receiving surface (see polymerizable liquid 21 between 12 and 15 in Figure 1);
a positioner (elevator and drive assembly 14) operationally coupled to at least one of the platform ([0017] (c) an elevator assembly operatively associated with the carrier and/or the optically transparent member) and the material receiving surface, and operable to change the distance between the platform and the material receiving surface ([0017] elevator assembly configured for advancing the carrier and the optically transparent member away from one another);
a force sensing system (force sensor 16) configured to generate force information indicative of a force transmitted between the platform and the material receiving surface ([0017] force sensor… configured to monitor a transient increase in tension and/or a transient increase in compression between the carrier and the build surface); and
a control system (controller 13) arranged to generate distance information indicative of the distance between the platform and the material receiving surface using the force pos in Figure 3);
wherein the control system is configured to ([0053] With force feedback, the micro controller can be instructed to move_and_wait_with_feedback) generate the distance information by correcting (see “wait for Force <…” in Figure 3) for a distance information error (see Percentthreshold in Figure 3) caused by deformation resulting from the force ([0017] a force sensor operatively associated with the carrier and/or the optically transparent member and configured to monitor a transient increase in tension and/or a transient increase in compression between the carrier and the build surface through a three-dimensional object being formed therebetween).
Regarding claim 6, Troung teaches the apparatus apparatus of claim 5 comprising at least one member operationally coupled to the platform (elevator assembly 14), the distance information error being caused by deformation of at least one member by the force ([0051] force sensor may include multiple force sensors… and/or may include multiple force sensors providing independent data from multiple regions of the carrier. In addition, force sensing can be carried out by sensing motor current or torque).
Regarding claim 7, Troung teaches the apparatus of claim 6 wherein the at least one member comprises a mechanical linkage between the platform and the material receiving surface ([0017] an elevator assembly operatively associated with the carrier and/or the optically transparent member, the elevator assembly configured for advancing the carrier and the optically transparent member…).
claim 19, Troung teaches the apparatus of claim 1, wherein the control system is configured to operate the positioner so that the distance information satisfies a distance condition (see “Wait for Force <…” Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 4, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO2018016668), and further in view of Nolet et al. (US20170368747).
Regarding claim 4, Seo teaches the apparatus of claim 1 wherein the distance between the platform and the material receiving surface is reduced (from point B to point A in Figure 1). While Seo suggests a contact force (“beam-like structure that is deformed by the contact force”- see pg. 3 line 2), Seo fails to explicitly teach the force comprises a material displacement force generated by the positioner for displacing a portion of the material when so disposed.  
In the same field of endeavor pertaining to position detection techniques for stereolithography apparatuses, Nolet teaches the force comprises a material displacement force generated by the positioner for displacing a portion of the material when so disposed ([0037] value of Z.sub.0 may then be determined by extrapolating the load to a value at which separation is assumed to occur and determining the corresponding z-axis value, shown in FIG. 3A at a set point 302). Determining a value of Z.sub.0 from the force value at which separation of the object from the apparatus occurs allows for accurate repositioning with regards to Z.sub.0 and Z.sub.max. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the force of Seo comprise a material 
 
Regarding claim 7, Seo teaches the apparatus of claim 6. However, Seo fails to teach wherein the at least one member comprises a mechanical linkage between the platform and the material receiving surface.
In the same field of endeavor pertaining to position detection techniques for stereolithography apparatuses, Nolet teaches wherein the at least one member comprises a mechanical linkage between the platform and the material receiving surface (dispensing system 104; Figure 1A). The mechanical linkage stores and dispenses the build material between the platform and material receiving surface ([0014] liquid photopolymer may be dispensed from the dispensing system 104 into container 102).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the at least one member of Seo to comprise a mechanical linkage between the platform and the material receiving surface., for the benefit of having a place to store and dispense the build material between the platform and material receiving surface.
Regarding claim 16, Seo teaches the apparatus of claim 15. However, Seo fails to teach wherein the force sensing system engages the structure to a chassis.  
In the same field of endeavor pertaining to position detection techniques for stereolithography apparatuses, Nolet teaches wherein the force sensing system engages the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the force sensing system of Seo engage the structure to a chassis, as taught by Nolet, for the benefit of introducing additional separation forces.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO2018016668), and further in view of Maalderink et al. (US20090289384)
Regarding claim 17, Seo teaches the apparatus of claim 15. However, Seo fails to teach wherein at least part of the force is transmitted via the structure to the force sensing system.    
In the same field of endeavor pertaining to a force sensing system for a stereolithography apparatus, Maalderink teaches wherein at least part of the force is transmitted via the structure to the force sensing system ([0024] force sensor can measure the force exerted on the reference platform 4 relative to the object). The force transmitted via the structure to the force sensing system allows for objects to be produced faster, as the relative speed between the platform and the structure is optimized to the geometry and material of the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least part of the force be transmitted via the structure of Seo to the force sensing system of Seo, as taught by Maalderink, for the benefit of producing objects more quickly.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maalderink et al. (US20090289384) as applied to claim 1 above, and further in view of Pan et al. (WO2016150247)
Regarding claim 13, Maalderink teaches the apparatus of claim 1. However, Maalderink fails to teach the apparatus comprising a limb attaching the platform to the positioner, wherein at least part of the force is transmitted via the limb to the force sensing system.
In the same field of endeavor pertaining to a stereolithography apparatus with force sensing, Pan teaches the apparatus comprises a limb (lifting motor 1) attaching the platform to the positioner, wherein at least part of the force is transmitted via the limb to the force sensing system (detecting mechanism is a torsion detector for obtaining the torsion force of the lifting motor; pg. 3 line 42-43). The control method of Pan’s stereolithography apparatus allows for the platform to return to its initial working position (zero position) with high precision (Abstract: has a high return-to-zero precision).

Regarding claim 14, Maalderink modified with Pan teaches the apparatus of claim 13. However, Maalderink modified with Pan fails to teach wherein the force sensing system is operationally coupled to the limb.
In the same field of endeavor pertaining to a stereolithography apparatus with force sensing, Pan teaches wherein the force sensing system is operational ly coupled to the limb (detecting mechanism is a torsion detector for obtaining the torsion force of the lifting motor
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the force sensing system of Maalderink modified with Pan be operationally coupled to the limb of Pan, for the benefit of the platform returning to its initial working position with high accuracy, as discussed in claim 13.

Response to Arguments
Applicant's arguments filed 8/12/2011 have been fully considered but they are not persuasive. The Applicant argues that claim 5 is not anticipated by Maalderink et al. (US20090289384) and Troung et al. (US20200180215). “Distance information” and “distance information error” do not have special definitions recited in the specification and are, therefore, interpreted under a broadest reasonable interpretation. Distance information is . 
In the case of Maalderink et al. (US20090289384), Maalderink teaches wherein the control system is configured to ([0032] comparator connected to the control input and to a memory) generate the distance information by correcting for a distance information error ([0032] comparator… in which a force threshold is stored) caused by deformation resulting from the force ([0032] keep the force acting on the object 5 below a damage threshold).
In the case of Troung et al. (US20200180215), Troung teaches wherein the control system is configured to ([0053] With force feedback, the micro controller can be instructed to move_and_wait_with_feedback) generate the distance information by correcting (see “wait for Force <…” in Figure 3) for a distance information error (see Percentthreshold in Figure 3) caused by deformation resulting from the force ([0017] a force sensor operatively associated with the carrier and/or the optically transparent member and configured to monitor a transient increase in tension and/or a transient increase in compression between the carrier and the build surface through a three-dimensional object being formed therebetween). 
Therefore, the 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 8-12 and 15-18 as being anticipated by Maalderink et al. (US20090289384) and the 35 U.S.C. 102(a)(2) rejection of  claims 1, 6, 7 and 19 as being anticipated by Troung et al. (US20200180215) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743